  Case 2:20-cr-00555-KM Document 44 Filed 01/27/21 Page 1 of 3 PageID: 137




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA             :     Hon. Kevin McNulty
                                     :
            v.                       :     Crim. No. 20-555
                                     :
                                     :
THOMAS MANZO                         :

                            SCHEDULING ORDER

      This matter having come before the Court for entry of a scheduling order;

and the United States being represented by Rachael Honig, Acting United

States Attorney for the District of New Jersey (by Kendall Randolph, Special

Assistant U.S. Attorney and V. Grady O’Malley, Senior Litigation Counsel,

appearing); and the Defendant Thomas Manzo being represented by counsel

(Amy Luria and Michael Critchley, appearing); and, counsel for the Government

and Defendant, having met and conferred and having determined that this

matter requires extensive discovery within the meaning of paragraph 4 of this

Court’s Standing Order; and counsel for both parties having agreed on a

schedule for the exchange of discovery and the filing and argument of pretrial

motions; and the Court having accepted such schedule, and for good cause

shown,

      It is on this 27th day of January, 2021, ORDERED that:

      1.    The Government has represented that it has provided all exculpatory

            evidence, within the meaning of Brady v. Maryland, 373 U.S. 83

            (1963) and its progeny. Exculpatory evidence that becomes known
Case 2:20-cr-00555-KM Document 44 Filed 01/27/21 Page 2 of 3 PageID: 138




         to the Government shall be disclosed as soon as practicable after

         becoming known to the Government.

   2.    The Government shall provide all further discovery required by

         Federal Rule of Criminal Procedure 16(a)(1) on or before February

         22, 2021.

   3.    The Government shall provide Notice of Expert Witnesses and a

         written summary of any testimony that the Government intends to

         use under Federal Rule of Evidence 702, 703, and 705 during its

         case-in-chief at trial, as defined by Federal Rule of Criminal

         Procedure 16(a)(1)(G) on or before May 15, 2021.

   4.    Documents and Objects as defined by Federal Rule of Criminal

         Procedure 16(b)(1)(A) shall, to the extent practicable, be produced

         on or before October 4, 2021.

   5.    Defendants’ reports of examinations and tests as defined by Federal

         Rule of Criminal Procedure 16(b)(1)(B), and Notice of Expert

         Witnesses and a written summary of any testimony that Defendants’

         intends to use under Federal Rule of Evidence 702, 703, or 705

         during its case-in-chief at trial, as defined by Federal Rule of

         Criminal Procedure 16(a)(1)(G), shall be produced on or before July

         14, 2021.

   6.    Defendants shall provide any and all notices required by Federal

         Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before July

         14, 2021.


                                   2
  Case 2:20-cr-00555-KM Document 44 Filed 01/27/21 Page 3 of 3 PageID: 139




      7.    A status conference shall be held in August 2021 in order to assess

            the progress of discovery; to determine a schedule for the

            production of additional discovery if necessary; and to consider

            any discovery disputes, if necessary.

      8.    The following shall be the schedule for pretrial motions in this

            matter, with the caveat that should the present COVID pandemic

            continue to impede the business operation of the parties and the

            Court, the Court and the parties can revisit the following dates:

       a)   The Defendant shall file any and all pretrial motions, pursuant to

            Federal Rules of Criminal Procedure 12(b) and 41(h), in the manner

            set forth in L. Civ. R. 7.1, on or before June 14, 2021.

      b)    The Government shall file any response to the Defendant’s pretrial

            motions on or before July 12, 2021.

      c)    The Defendant shall file any reply on or before July 26, 2021.

      d)     Oral argument on pretrial motions shall be on a date/time to be

             determined.

      11.   Pursuant to paragraphs 17 to 21 of the Standing Order, the Court

shall, in consultation with the parties, schedule a final pretrial conference that

will be held no sooner than two (2) weeks following the disposition of pretrial

motions.

      12.   The date for trial to be determined.

                                       /s/ Kevin McNulty
                                     __________________________________________
                                     HONORABLE KEVIN MCNULTY
                                     United States District Judge

                                        3
